Motion for leave to appeal' to the Court of Appeals denied. The motion for reargument is referred to the court that rendered the decision on the appeal. Present — Hagarty, Carswell, Davis, Adel and Taylor, JJ. Motion granted and upon reargument the decision of this, court handed down on July 2, 1937 [251 App. Div. 891], is hereby modified to read as follows: Judgment dismissing plaintiff’s complaint at the close of her case, on the ground that she failed to serve a notice of claim and intention to sue within six months after the accident, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.